DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (filed 5/3/2021, pages 6-13) have been fully considered and are persuasive.  Accordingly, the 102 rejections of claims 16-18 and 103 rejections of claims 1-9, 11-15, and 19, and 20 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-14 and 16-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a window assembly comprising “a reflective layer disposed on the absorptive layer, wherein the reflective layer includes a reflective polarizer and the absorptive layer includes an absorptive polarizer”, along with other claim limitations.  Claims 2-10 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of amended independent claim 11:  The prior art of record does not disclose or suggest a window assembly comprising “an absorptive layer positioned on the first surface of the electro-optic element; …  wherein 
Specifically regarding the allowability of amended independent claim 16:  The prior art of record does not disclose or suggest a window assembly comprising “a polarizing absorptive layer positioned proximate the second substrate, wherein the polarizing reflective layer is positioned on the polarizing absorptive layer and the window assembly is free of a substrate between the second surface and the third surface”, along with other claim limitations.  Claims 17-20 are allowable due to pendency on amended independent claim 16.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
McCarthy et al. (US 2014/0333983), McCarthy et al. (US 9,256,085), Faris et al. (US 2002/0118328), Faris et al. (US 6,710,823), Giraudet et al. (US 7,656,581), Giraudet et al. (US 2007/0146574), Biver et al. (US 2008/0252846), and Fernando et al. (US 2007/0218217) are cited to show similar window assemblies.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.        

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872